     Case 3:17-cv-01112-JLS-NLS Document 129 Filed 08/07/19 PageID.7409 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SYLVESTER OWINO and JONATHAN                       Case No.: 17-CV-1112 JLS (NLS)
      GOMEZ, on behalf of themselves and all
12
      others similarly situated,                         ORDER CONTINUING HEARING
13                                     Plaintiffs,       AND SETTING BRIEFING
                                                         SCHEDULE
14    v.
15                                                       (ECF Nos. 84, 97, 117, 128)
      CORECIVIC, INC., a Maryland
16    corporation,
17                                    Defendant.
18
19          Presently before the Court are Plaintiffs’ Motions for Class Certification (ECF No.
20    84), Partial Summary Judgment (ECF No. 97), and to Exclude Evidence from Class
21    Certification Decision (ECF No. 128) and Defendant’s Motion for Judgment on the
22    Pleadings (ECF No. 117). So that all pending matters may be heard concurrently, the Court
23    HEREBY CONTINUES the hearing on Plaintiffs’ Motions for Class Certification (ECF
24    No. 84) and to Exclude (ECF No. 128) and Defendant’s Motion for Judgment on the
25    Pleadings (ECF No. 117) to October 10, 2019, at 1:30 p.m.
26    ///
27    ///
28    ///

                                                     1
                                                                                 17-CV-1112 JLS (NLS)
     Case 3:17-cv-01112-JLS-NLS Document 129 Filed 08/07/19 PageID.7410 Page 2 of 2


1           Those motions that are not yet fully briefed SHALL FOLLOW the briefing
2     schedule for Plaintiffs’ Motion for Partial Summary Judgment as ordered on July 15, 2019.
3     See ECF No. 121.
4           IT IS SO ORDERED.
5
6     Dated: August 7, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             17-CV-1112 JLS (NLS)
